DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/21/21 have been fully considered but they are not persuasive.
On pages 6-7 regarding 112 rejections Applicant argues amendments overcome the rejections of record.
The Examiner respectfully agrees, with the exception of the 112 rejections which were not addressed.
On page 8 regarding prior art rejections, Applicant argues the holding devices of Tuval cant outward as opposed to inward. 
The Examiner respectfully disagrees, noting that the holding devices can cant both inward and outward, since a tilt of an object is relative to the view/orientation. Since no orientation or point of reference is claimed, the devices are understood to cant outward from one end, and inward from the other. 
On page 8 Applicant argues further that Tuval doesn’t disclose holding devices for a catheter since the support struts of Tuval have a different purpose, of “coupling to the pliant material” of the valve. 
The Examiner respectfully notes that an “intended use” of a structure is not sufficient to overcome an anticipatory rejection of the structure, particularly when the .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “intermediate section”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “intermediate section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for referring to a “cross section”. It appears this should be “cross-section”.  The claim also appears to be missing a comma in the last line.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 15 is rejected for having new matter, for not having support for the implant structure not being fixed to the holding devices. The Examiner notes Applicant refers to this having support in the specification [0052], but this is does not appear to have any support or reference to the implant structure and holding device connections: 
    PNG
    media_image1.png
    249
    712
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-7, 14-19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the holding devices “for a catheter for inserting the medical valve implant” because it is unclear whether the holding devices or the catheter is for inserting.
Further, the claim is unclear for claiming the valve is implanted in an animal body and/or a human body, but it is unclear how the valve is implanted into both a human and an animal at the same time.
Claim 5 is indefinite for claiming “three holding devices are situated in the circumferential direction” when it is unclear whether this is referring back to the holding devices of claim 1, or whether these are three “new” holding devices.
Claim 6 is indefinite for referring to “a circumferential direction in which the collar extends” when antecedent basis has already been established for the circumferential direction in both claims 1 and 5, making it unclear whether or not this is the same direction as previously claimed. 
Claim 14 is unclear for claiming the distal ends of the holding device “widens in the circumferential direction” when it is unclear what it means to “widen” in the circumferential direction. For example, it is unclear whether this simply means the distal ends of the holding device have a wider positioning than something else (which hasn’t been established by the claim) or whether this indicates a change in dimension as the holding devices extend in the circumferential direction, or something else. 
Claim 15 is unclear for claiming the implant structure is not fixed to the holding devices, when the holding devices have clearly been defined as being a part of the base body, and the base body is clearly claimed as being “fastened” to the implant structure. Accordingly, it is unclear how the implant structure is not fixed to the holding devices, 
Further, if the holding devices are not fixed to the implant structure (which is a part of the claimed medical valve implant) it is unclear whether or not the holding devices are actually a part of the medical valve implant at all, or whether this is part of a structure/device which is distinct from the claimed medical valve implant.
Claim 18 is indefinite for claiming “each distal end of each holding device extends axially outward the collar” because it is appears to be an incomplete thought and doesn’t impart a clear meaning.
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuval et al. (US 20080071361 A1), hereinafter known as Tuval.
Regarding claim 1 Tuval discloses a medical valve implant comprising  an implant structure (Figure 1 item 104) fastened to a base body (Figure 2b item 12),
wherein the base body (self-expanding stent) includes a collar extending in a circumferential direction around the implant structure (Figure 2b), which includes a first cell structure composed of a plurality of cells (Figure 2b shows diamond-shaped cells) which is provided to form in an intended end state, an intended inner cross section of the base body that is matched to an intended outer cross section of the implant structure (Figure 1), and the base body has holding devices (Figure 2a, items 22) for a catheter for inserting the medical valve implant in an animal body and/or human body (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Tuval was considered capable of performing the cited intended use.), 
wherein each holding device has a proximal end (Figure 2a item 24) and a distal end (Figure 2a item 26), and 
wherein each proximal end of each holding device is connected to a  cell of the first cell structure (Figure 1, item 4a; the holding device proximal end 24 is connected to the first cell structure via sutures, through commissure elements 20, 30) and each distal end of each holding device is not connected (to) the first cell structure (Figure 1), and wherein each distal end of each holding device cants inward (Figure 2a).
Regarding claim 2 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the medical valve implant is an aortic valve implant ([0044]).
Regarding claim 4 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the base body is a self-expanding stent ([0047]).
Regarding claim 5 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses three holding devices are situated in the circumferential direction in which the collar extends (Figure 2a).
Regarding claim 6 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the holding devices are distributed at 120-degree intervals in a circumferential direction in which the collar extends (Figure 2a).
Regarding claim 7 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the holding devices also cant outward (the direction of the tilt depends on the orientation. If considered from the connection location 24, the holding devices cant outward, and when considered from the distal end 26 the holding devices also cant inward).
Regarding claim 14 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses each distal end of each holding device widens in the circumferential direction in which the collar extends (Figure 2a).
Regarding claim 16 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the base body comprises fastening devices to which the implant structure is fixed (Figure 2b item 30).
Regarding claim 17 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses each holding device has an intermediate section situated between the proximal and distal  end thereof which cants outward (see the rejection to claim 7 above: the intermediate section (that section located between the proximal and distal ends) cants outward when viewed from the orientation of the distal end 26).
Regarding claim 18 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses each distal end of each holding device extends axially outward the collar (as is best understood, Figure 1 shows the distal end of the holding device extending outward from the collar axis).
Regarding claim 19 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the implant structure is an aortic valve ([0044]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/24/21